Citation Nr: 1135600	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a right hip disorder to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a left hip disorder to include as secondary to service-connected disability.

4.  Entitlement to a compensable evaluation for hemorrhoids.  

5.  Entitlement to an increased evaluation for residuals of a gunshot wound of the right hand, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for anxiety reaction, currently evaluated as 30 percent disabling.  

7.  Entitlement to an increased evaluation for residuals of a gunshot wound, right knee with post-traumatic arthritis, currently evaluated as 10 percent disabling.  

8.  Entitlement to an initial rating beyond 10 percent for right knee instability.  

9.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a fractured left thumb.  

10.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a fall.  

11.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a fractured rib.  

12.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a foot laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to November 1945 and from December 1946 to November 1949.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2011, the Veteran appeared before the undersigned Acting Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.

The Board notes that compensation for a left hip disorder was initially denied in a September 1985 rating decision.  However, at that time, the Veteran was filing a claim pursuant to 38 U.S.C.A. § 1151 (previously 38 U.S.C. § 351).  Because the current claim involving the left hip is a claim for service connection (and service connection was not addressed by the RO in September 1985), the Board considers the claim to be an original claim and not a claim to reopen a previously denied claim.

The issues of entitlement to service connection for a left knee disorder to include as secondary to service-connected disability; entitlement to service connection for a right hip disorder to include as secondary to service-connected disability; entitlement to service connection for a left hip disorder to include as secondary to service-connected disability; entitlement to a compensable evaluation for hemorrhoids; entitlement to an increased evaluation for residuals of a gunshot wound of the right hand, currently evaluated as 10 percent disabling; entitlement to an increased evaluation for anxiety reaction, currently evaluated as 30 percent disabling; and whether new and material evidence has been received to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a foot laceration are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by arthritis with limitation of motion; extension is to no worse than 15 degrees; flexion is to no worse than 90 degrees; and there is no worse than mild recurrent subluxation and lateral instability of the right knee joint.

2.  The competent and probative evidence of record preponderates against a finding that the Veteran has an additional disability of the left thumb, residuals of a fall or a fractured rib, which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or that he has an additional disability which was the result of an event not reasonably foreseeable occurring as a result of or by virtue of VA hospital care, medical or surgical treatment, or examination. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for residuals of a gunshot wound, right knee with post-traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5257 (2010). 

3.  The criteria for VA compensation under the provisions of 38 U.S.C.A. § 1151 for a fractured left thumb are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).

4.  The criteria for VA compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a fall are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).

5.  The criteria for VA compensation under the provisions of 38 U.S.C.A. § 1151 for a fractured rib are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's instability of the right knee claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Here, as to the increased rating issue decided below (residuals of a gunshot wound, right knee with post-traumatic arthritis), the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Moreover, with respect to the Dingess requirements, in the September 2007 letter, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal.  

As to the claims under 38 U.S.C.A. § 1151, a proper notice letter was sent to the Veteran in November 2007 that satisfied the duty to notify the Veteran.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Additionally in June 2008, a letter was sent to the Veteran for additional information.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for the adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content for the claims decided herein.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's service connection claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished for the claims being decided.  First, the RO has obtained VA outpatient treatment records and private treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  Next, a specific VA medical examination pertinent to the issues on appeal was obtained.  See 38 C.F.R. § 3.159(c)(4).

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case for the right knee is adequate.  The examination provided adequate basis for rating the Veteran's right knee disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right knee disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The examinations in this case are adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  As detailed below, an examination is not warranted for the claims pursuant to 38 U.S.C.A. § 1151 that are being decided.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


Right Knee Rating Evaluations

Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of a veteran working or seeking work, 38 C.F.R. § 4.2 (2010, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

With respect to the Veteran's right knee claims, the Board has also considered his lay statements that his disability is worse.  His statements focus primarily on his level of pain.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  In this case, the Veteran is competent to report symptoms related to pain.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The RO has rated the Veteran's service-connected right knee disability as 10 percent disabling under Diagnostic Code 5257 for instability, and a 10 percent rating under Diagnostic Code 5010 for arthritis of the right knee has also been assigned.  

Under 38 C.F.R. § 4.71a (201), Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  The normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that diagnostic code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Analysis

Service treatment records documenting the initial treatment for shrapnel wounds are not in the file.  The Veteran's service discharge examination dated in November 1945 shows that he sustained a shrapnel wound to the right leg in 1945.  Examination showed a well healed scar of the right knee.  There were no musculoskeletal defects, and neurological findings were normal.  

In February 1946, the Veteran was granted service connection for a right knee disorder and a noncompensable evaluation was assigned.  Subsequently in April 1946 the rating was amended and a 10 percent evaluation was assigned.  The 10 percent rating has remained in effect under DC 5010, and he was additionally granted a separate10 percent rating for instability of the right knee in November 2010.  The Veteran challenges these ratings and contends that higher ratings are warranted.  

Historically, the Veteran was examined by VA in April 1950.  It was noted that this was his first VA examination.  He reported having pain in the right knee.  He stated that he has had no treatment for the knee since service.  Examination showed a 1/2-inch long scar on the right knee and a 3/4-inch scar on the upper lateral surface of the right leg.  The examiner stated that there was no muscle damage at this time.  

In August 2007, the Veteran requested a higher rating for his right knee disorder.  Private records show that, in February 2006, the Veteran was noted to have right knee arthritis.  

VA treatment records reflect complaints of right knee pain in beginning in 2005.  The Veteran was examined by VA in July 2010.  The Veteran reported that he has lost range of motion of the knee.  He reported having pain, stiffness, locking, swelling, and fatigability.  He stated that he had flare-ups about once a week due to weather.  Bed rest was not required.  He indicated that he had popping and locking of the knee.  The examiner reported that no muscle disease is noted.  He stated that the muscle pain was due to the arthritis of the knee, and there is no wasting as from nerve damage or a myopathy.  He reported that muscle pain and limitation were due to the arthritis.  Examination showed no ankylosis.  Motion of the right knee was documented as follows: 10 to 90 degrees flexion and -10 degrees extension.  The figures did not change after five repetitions.  All ligaments were normal and McMurray's tests were positive.  Painful motion was documented as were edema, effusion, instability, and tenderness.  Functional limitation on walking was noted in that he rolled from one leg to the other.  There was an unusual shoe wear pattern.  

The examiner noted that there was no tendon, bone, or nerve damage and no tissue loss.  He stated that the scars are too small to measure and that there was no scar pain, adherence elevation, or depression.  There was no limitation of function due to the scars.  Instability was noted.  The diagnosis was degenerative joint disease with slight instability of the right knee, status post gunshot wound.  

As noted above, the Veteran has two service-connected right knee disabilities.  Considering the service-connected right knee arthritis, throughout the rating period on appeal, the range of motion findings detailed above do not support the 20 percent (or higher) evaluation for extension of the right knee under the relevant Diagnostic Code, as the medical evidence does not show that extension is limited to 15 degrees (Diagnostic Code 5261).  Further, flexion of the right knee is noted to be limited to 90 degrees.  Thus the motion is not sufficient for even a compensable evaluation under Diagnostic Code 5260 for limitation of flexion.  As such a separate rating for limitation of flexion is not warranted.  See VAOPGCPREC 9-2004 (Sept. 17, 2004) (providing for the possible assignment of separate disability ratings for limitation of flexion and limitation of extension involving the same knee joint).

However, the Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  In the present case, the evidence of record reveals numerous complaints of right knee pain.  Indeed, while right knee pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to higher ratings under Diagnostic Codes 5260 or 5261.  Again, the Veteran's flexion is not limited to 45 degrees or less, even with consideration of any additional limitation of motion due to pain, and his extension is to 10 degrees.  On repeated motion, there was no additional loss of motion of the right knee as documented on VA examination in September 2010.  Further, he denied weakness and lack of endurance during that examination.  A higher rating in excess of 10 percent is not warranted for arthritis of the right knee (including on the basis of limited motion) at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.  

As to the other service-connected right knee disability for a separate rating for instability, the Board finds that a higher 20 percent rating is not warranted under Diagnostic Code 5257 as the weight of the medical evidence demonstrates that the Veteran has instability and subluxation of the right knee that is no more than slight in degree.  This was stated on recent examination and McMurray's test was negative.  The Board finds that such findings demonstrate no more than slight recurrent subluxation or lateral instability, and an increased rating is not warranted under Diagnostic Code 5257 at any time throughout the rating period on appeal.

The Board has also considered whether an even higher rating for the right knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate nonunion or malunion of the tibia or fibula, a higher rating is not assignable under Diagnostic Code 5262.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  A rating in excess of 10 percent is not warranted under Diagnostic Code 5258, pertaining to a dislocated semilunar cartilage.  There are no other relevant code sections for consideration.  

The competent medical evidence of record shows that the Veteran's knee disability is primarily manifested by pain, tenderness and limitation of motion and subluxation.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on those symptoms.  See Diagnostic Codes 5257, 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07   Thus, higher schedular ratings are not supported by the record.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the Veteran's case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in Diagnostic Codes 5257 and 5261.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extra-schedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a disability rating in excess of 10 percent for either of the Veteran's right knee disabilities.  The Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for arthritis of the right knee, or for instability of the right knee, and the appeal regarding these ratings must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Compensation under 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability that is not the result of the Veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. § 3.361 (2010).

The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.

The Board notes for information and clarification that, for a period previous to October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2006) (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, as noted above, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in October 2007.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of section 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or an event not reasonably foreseeable.

The Veteran is claiming compensation under 38 U.S.C.A. § 1151 for a fractured left thumb, residuals of a fall and for a fractured rib.  He stated in his October 2007 claim that he was knocked from his car when a VA doctor hit him from behind and that he broke his rib and finger.  He also reported that he slipped on a bathroom floor when entering the bathroom and fell at the VA Medical Center (VAMC) in Butler, Pennsylvania.  

In a May 1994 statement, the Veteran stated that in May 1993, he was getting out of his vehicle at the Butler VAMC and his car was hit from behind.  He stated that the next thing he knew was that he was laying on the ground, and that as a result of the collision, he sustained a sprain of the upper and lower back, a sprain of the right hand and a fracture of the ribs of the left side.  

The extensive VA outpatient treatment records from various VA facilities beginning in the 1980's have been reviewed.   A May 1995 VA hospitalization record shows by way of history hat that Veteran was treated in October 1993 for a fall, and that in May 1995, he had a car accident.  X-rays at that time showed a slight alteration of curvature of the lateral left sixth rib and questionably the 7th rib which was noted to possibly represent fractures.  The record also shows that the Veteran has had falls thereafter including a report in July 1996 that he had fallen due to pain at home more than once and a notation in August 1998 that he had fallen. 

A review of the file shows that, in April 2008, the Veteran reported that in the last week of March someone rear-ended his car and that when he got out of the car, he slipped on some ice, grabbed the door handle with his left hand and believed he fractured his left thumb.  He reported having pain in the thumb and clicking when he moved his phalanx.  Examination showed a normal left wrist and no swelling of the left thumb.  There was clicking of the distal phalanx of the left thumb when it is moved and there was pain.  X-rays of the left hand showed no fracture of the left hand and no dislocation of the left hand.  The assessment was injury to the left hand and left thumb.  

At his hearing, the Veteran discussed his 1151 claims and stated that he did not feel that the VA did anything negligent in any of his treatment.  He reported that his treatment was alright.  He further indicated that he had no complaints about VA doctors.  

As to the reported injuries, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Thus, the Veteran is competent to report any sensations he experienced as a result of these events.  However, compensation is not warranted under 38 U.S.C.A. § 1151 as to his claims.  

The Board notes that in Loving v. Nicholson, 19 Vet. App. 96 (2005), the Court addressed whether an injury sustained at a VA hospital from something other than medical treatment could be compensable under 38 U.S.C.A. § 1151.  There, the Veteran suffered an injury during the course of a VA examination when a medical ceiling grate or panel fell on him.  Id. at 98.  The Court held that additional disability from this incident was not additional disability "caused by VA hospital care, medical or surgical treatment, or examination," and was therefore not compensable under 38 U.S.C.A. § 1151, because the injury was coincidental to the examination and was not caused by it.  Id. at 100.  Rather, in order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA.  Id. at 101.

In support of its holding, the Court cited to Sweitzer v. Brown, 5 Vet. App. 503 (1993), in which the Court had affirmed a Board decision that denied 38 U.S.C.A. § 1151 benefits (under the previous version) for a veteran who had claimed that, while he was waiting for a VA examination, an unidentified patient in a motorized wheelchair struck him in the lower torso, and knocked him to the ground.  Id. at 100 (citing Sweitzer, 5 Vet. App. at 504).  The Court in Sweitzer held that 38 U.S.C.A. § 1151 contemplated recovery only for disability resulting from the examination itself, and not for disability sustained while merely waiting in the building for an examination.  Id. (citing Sweitzer, 5 Vet. App. at 505).  

The facts in this case are similar to those in Loving and Sweitzer.  Here, with regard to the reported falls, the Veteran clearly only contends that the incidents occurred at a VA facility or on VA property.  Such an injury does not provide a basis for recovery under 38 U.S.C.A. § 1151, even if additional disability occurs, because the injuries were at most coincident to the Veteran's treatment at a VAMC and not part of the natural sequence of cause and effect flowing directly from the actual provision of VA care.  The evidence, including the Veteran's statements, establishes that the Veteran was not in the course of being provided hospital care, medical or surgical treatment, or examination by a VA employee or at a VA facility at the time the accidents occurred.  In sum, no additional disability was caused by VA hospital care or medical or surgical treatment.  Therefore, VA compensation benefits pursuant to 38 U.S.C.A. § 1151 is not warranted, even assuming the existence of any claimed residuals because any such residuals were not due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  In light of this reason for denying the claims, an examination is not necessary to address the standard of care of VA because the claimed injuries were not a result of any such care.



ORDER

An increased evaluation for residuals of a gunshot wound, right knee with post-traumatic arthritis, currently evaluated as 10 percent disabling is denied.  

An initial rating beyond 10 percent for right knee instability is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for a fractured left thumb is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a fall is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for a fractured rib is denied.   


REMAND

The Board finds it necessary to remand the remaining issues on appeal.

The record reflects that the most recent VA records in the file are dated in November 2010.  The Board notes that the Veteran has indicated that he has had treatment for his bilateral hip complaints at the VA facility in Belmont since November 2010.  He has further stated that he was treated after that date by VA in Belmont for his hemorrhoids.  Because VA is on notice that there are VA records that may be applicable to the Veteran's claims, and because these records may be of use in deciding the claim, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has also testified that both his anxiety disorder and that his hemorrhoid disorder has worsened.  The Veteran has not undergone a VA psychiatric examination to evaluate his service connected anxiety disorder.  Additionally, the Veteran has not undergone a VA examination to evaluate his hemorrhoid disorder.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's anxiety disorder and his hemorrhoid disorder.  Such examination would be instructive with regard to the appropriate disposition of the claims under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran has testified that his service-connected right hand disorder has worsened and that he now experiences increasing numbness of the right hand.  He stated that this has affected his grip and he is unable to do things with the hand.  He reported that the pain goes into his shoulder.  The Veteran underwent a VA muscles examination in September 2010.  The Veteran was not evaluated for neurological complaints.  Further, although x-rays were apparently scheduled, the Veteran did not appear for x-rays.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Here the examination noted is not adequate for rating purposes and thus another examination is necessary.  

As to the claims for service connection for a left knee disorder, a left hip disorder and a right hip disorder, the record shows that the Veteran is claiming service connection to include as secondary to his service-connected right knee disability.  See 38 C.F.R. § 3.310 (2010).  An opinion has not yet been obtained regarding the etiology of these disorders to include if they may be related to any service-connected disorder.  A VA examination will therefore be conducted, pursuant to McClendon, 20 Vet. App. at 83; see Charles v. Principi, 16 Vet. App. 370 (2002).  

Finally, VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In this case, the record reflects that the Veteran's claim for compensation under 38 U.S.C. § 1151 (then 38 U.S.C. § 351) for a laceration of the foot was denied in an unappealed rating decision dated in December 1987.  The record does not demonstrate that the Veteran has been provided Kent-compliant notice with this claim to reopen.  

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran with notice that complies with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1, on the issue of whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a foot laceration.  Allow the Veteran time to respond and then undertake any other development determined to be warranted.

2.  Obtain complete records of the Veteran's treatment at the VA medical facility in Belmont since November 2010.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  Next, schedule the Veteran for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  The examiner should report all pertinent findings and estimate and explain the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner is advised that the Veteran is competent to report his history and symptoms and that the examiner must take his reports into account.  The examiner must indicate the impact of the Veteran's anxiety disorder on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Then schedule the Veteran for an orthopedic VA examination to evaluate his left knee disorder, left hip disorder, and his right hip disorder.  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  The examiner is advised that the Veteran is competent to report his history and symptoms and that the examiner must take his reports into account.  The examiner should offer an opinion with complete rationale as to the etiology of any left knee, left hip and right hip disorder to include whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left knee, left hip or right hip disorder is related to the Veteran's military service.  The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that a left knee, left hip and right hip disorder is due to or aggravated by a service-connected disorder to include the Veteran's service-connected right knee disorder.  Complete rationale must be provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so. 

5.  As to the right hand disability, schedule the Veteran for a VA neurological examination to evaluate his right hand disorder.  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any right hand neurological disorder.  The examiner should note all neurologic manifestations of the disability, note the nerves involved, and express an opinion as to the severity of the neurological disability, if any.  The neurologist is to specifically opine whether any neurological symptoms are due to the Veteran's service-connected residuals of a gunshot residuals of the right hand.  If a distinction between the symptoms of Veteran's service-connected disorder and any nonservice connected disorder cannot be made, the neurologist must so note and explain the reasons for so finding.  If paralysis as due to the Veteran's service-connected disorder is found to be incomplete, the physician examiner must opine whether the incomplete paralysis is mild, moderate or severe.  A complete rationale for all opinions expressed must be provided.  The examiner is advised that the Veteran is competent to report his history and symptoms and that the examiner must take his reports into account.  

6.  Schedule the Veteran for a VA examination to evaluate his hemorrhoid complaints.  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  In particular, the examiner must assess the severity of the Veteran's hemorrhoids, and include a discussion as to whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia.  The examiner is advised that the Veteran is competent to report his history and symptoms and that the examiner must take his reports into account.  The examiner must provide a complete rationale for any stated opinion.  

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If a requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


